                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                 Plaintiff,
                                          Case No. 15-20652
vs.                                       HON. GEORGE CARAM STEEH

ROBERT BROWN D-6,

              Defendant.
___________________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION
  FOR NEW TRIAL AND JUDGMENT OF ACQUITTAL [ECF NO. 1197]

      From June 5 to August 27, 2018, defendant Robert Brown was tried

by a jury in this court along with co-defendants Eugene Fisher, Corey

Bailey, Keithon Porter and Arlandis Shy. On August 27, 2018, the jury

convicted Brown of Count One RICO conspiracy, Counts Twenty-Five and

Twenty-Seven, attempted murder in aid of racketeering, and Count Thirty-

Two, corresponding firearm charges. On September 13, 2018, Brown filed

a consolidated motion for new trial pursuant to Federal Rule of Criminal

Procedure 33 and judgment of acquittal pursuant to Federal Rule of

Criminal Procedure 29, challenging the sufficiency of the evidence. For the

reasons stated below, defendant’s motion is DENIED.



                                    -1-
      The court incorporates its opinion and order denying defendants’

motions for judgment of acquittal (ECF No. 1163), which was based on the

evidence at the close of the government’s case.

                              I. Legal Standard

A. Rule 29 Motion for Judgment of Acquittal

      “In reviewing a claim of insufficient evidence, ‘the relevant question is

whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.’” United States v.

Salgado, 250 F.3d 4338, 446 (6th Cir. 2001) (emphasis in original) (quoting

Jackson v. Virginia, 443 U.S. 307, 319 (1979)). The Government “must

present substantial evidence as to each element of the offense.” Brown v.

Davis, 752 F.2d 1142, 1145 (6th Cir. 1985) (internal citations omitted).

“Substantial evidence is more than a scintilla. It means such relevant

evidence as a reasonable mind might accept to support a conclusion. It is

evidence affording a substantial basis of fact from which the fact in issue

can be reasonably inferred.” United States v. Martin, 375 F.2d 956, 957

(6th Cir. 1967). “The government may meet its burden through

circumstantial evidence alone, and such evidence need not exclude every

possible hypothesis except that of guilt.” Salgado, 250 F.3d at 446 (citing

                                     -2-
United States v. Jackson, 55 F.3d 1219, 1225 (6th Cir. 1995)). The court

must “draw all available inferences and resolve all issues of credibility in

favor of the jury’s verdict.” United States v. Maliszewski, 161 F.3d 992,

1006 (6th Cir.1998).

B. Rule 33 Motion for New Trial

      A court may vacate any judgment and grant a new trial “if the interest

of justice so requires.” Court have granted a new trial where “(i) the jury

verdict was against the manifest weight of the evidence or (ii) substantial

legal errors or omissions occurred.” United States v. Munoz, 605 F.3d 359,

373-74 (6th Cir. 2010). The standard of review is broader under Rule 33

than it is for a motion for acquittal under Rule 29. That is, a verdict may be

against the great weight of the evidence to support a new trial, but still be

substantial enough to permit reasonable jurors to draw an inference of guilt.

United States v. Ashworth, 836 F.2d 260, 266 (6th Cir. 1988) (citing United

States v. Turner, 490 F.Supp. 583, 593 (E.D. Mich. 1979)).

                                II. Discussion

      Defendant Brown argues that there was insufficient evidence to

support his guilty verdicts. Specifically, Brown challenges whether SMB

existed and was a RICO enterprise, whether drug sales by Brown resulted

from an illegal purpose of SMB, and whether Brown’s attempted murder of


                                      -3-
Derrick Peterson, Darnall Canady and Jason Gaskin on May 10, 2015 was

carried out with an animating purpose to maintain or increase Brown’s

position in SMB.

      At the conclusion of the government’s case-in-chief, the court found

that the government presented significant evidence at trial to support a

finding that SMB was a racketeering enterprise for purposes of RICO

conspiracy. (ECF No. 1163, pp. 3-10) To the extent Brown continues to

challenge the jury’s verdict on that basis, the court stands by its previous

order.

      Brown argues there was insufficient evidence to show that he profited

from selling drugs for SMB or acted on behalf of the enterprise. Co-

defendant Anthony Lovejoy testified at trial that Brown sold narcotics in the

Redzone, which was SMB territory. (Trial Tr. 6/26/2018, at pp. 44, 48) He

explained that it would not be wise for someone outside SMB to sell in the

Redzone because it would lead to violence against them. (Trial Tr.

6/27/2018, at pp. 77-78) Finally, Lovejoy testified that he only used, and

paid, SMB members to transport narcotics to West Virginia, including

Brown, because he could trust them. (Trial Tr. 6/26/2018, at pp. 74-75)

Lovejoy’s testimony provided substantial evidence from which a rational




                                     -4-
fact finder could conclude that Brown’s association with SMB is what

permitted him to profit from the trafficking of narcotics.

      With regard to the attempted murder counts, the government must

prove that the defendant’s general purpose in shooting the victim “was to

maintain or increase his position in the racketeering enterprise.” United

States v. Thai, 29 F.3d 785, 817 (2nd Cir. 1994). Brown argues that there is

insufficient evidence that a general, animating purpose of his actions on

May 10, 2015 was to maintain or increase his position in SMB.

      The evidence at trial was that Brown had a reputation for being

violent and that he had enforcement power over other members of SMB.

(See Trial Tr. 6/26/2018, at p. 96; 6/21/2018, at p. 129; 6/22/2018, at p. 46)

On May 1, 2015, Devon McClure, a beloved SMB leader, was killed. It was

believed that McClure was killed by a rival gang. On May 10, 2015, rival

gang members Darnell Canady, Jason Gaskins and Derrick Peterson were

shot. Later that day, Brown and co-defendant Billy Arnold informed co-

defendant Derrick Kennedy of their role in the shooting. (See Trial Tr.

7/13/2018, at pp. 13-17) A rational fact finder could conclude that one of

Brown’s animating purposes for the May 10 attempted murder was to

maintain or increase his position in SMB by avenging McClure’s death.




                                      -5-
Brown’s reputation for violence and for being an enforcer further supports

the theory that he would be expected to be part of this revenge.

     The jury’s verdict was supported by substantial evidence and is not

against the manifest weight of the evidence.

                                   III. Conclusion

     For the reasons stated above, defendant Brown’s motion for

judgment of acquittal and/or for new trial is DENIED.

     IT IS SO ORDERED.

Dated: December 19, 2018

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                  December 19, 2018, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                           -6-
